Citation Nr: 9903400	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for laceration, right 
little finger with ankylosis and ulnar nerve involvement, 
currently rated as 30 percent disabling.

2.  Entitlement to an effective date prior to January 22, 
1997, for a rating of 30 percent for laceration, right little 
finger with ankylosis and ulnar nerve involvement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to March 
1977, and from August 1980 to August 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's laceration, right little finger with 
ankylosis and ulnar nerve involvement, is currently 
manifested by some loss of sensation, ankylosis of the little 
finger, and limitation of motion of the right wrist.

2.  The veteran did not appeal rating decisions dated in 
October 1984, July 1989, and April 1991;  he submitted a 
claim to reopen on January 22, 1997.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent rating for laceration, right little finger with 
ankylosis and ulnar nerve involvement, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 5215, 5227-8516 (1998).

2.  An effective date prior to January 22, 1997, for a 30 
percent evaluation for laceration, right little finger with 
ankylosis and ulnar nerve involvement, is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran asserts that his right little finger injury is 
more severely disabling than currently evaluated.

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In October 1984 the veteran was granted service connection 
for laceration, right little finger with ankylosis and ulnar 
nerve involvement, and was assigned a 10 percent disability 
evaluation.  In an April 1997 rating decision the veteran's 
disability evaluation was increased to 30 percent.

Service medical records show that the veteran lacerated his 
hand while opening a can.  Evaluation of his finger showed 
him to have a laceration about the small finger with 
decreased sensation on the ulnar side.  He underwent repair 
of the FDP tendon and digital nerve.  A cast with a dorsal 
blocking hood and a rubber hand flucture assist was applied.  
The veteran was hospitalized for 29 days, during which he 
underwent physical therapy.  The diagnoses were: laceration, 
right small finger, with tendon involvement; and, lacerated 
ulnar digital nerve, right small finger.  

An April 1984 VA hospital summary indicates that the veteran 
complained of the inability to use his right little finger.  
The veteran was admitted with a diagnosis of flexion 
contracture of the right little finger.  He underwent a stage 
1 Hunter procedure of the fifth right digit.  His 
postoperative course was unremarkable.

A June 1984 VA orthopedic and neurological examination shows 
a diagnosis of postoperative laceration, right little finger, 
with tendon and ulnar digital nerve involvement, with 
sequelae, under treatment, scheduled for second stage 
surgical procedure in the near future.  A September 1984 VA 
operation report indicates that the veteran underwent Stage 
II Hunter procedure of the right fifth finger with right 
palmaris longus tendon graft.  

The veteran underwent a VA examination in October 1986.  He 
complained of pain and numbness and said that he could not 
use his right hand.  Physical examination revealed movement 
only at the base of the interphalangeal joint.  Neurological 
examination revealed numbness distal and proximal to the scar 
tissue area.  The diagnosis was status postoperative 
laceration of the right little finger with tendon and ulnar 
digital nerve involvement with sequelae.  A May 1989 VA 
examination indicated that the veteran suffered from complete 
flexion ankylosis of his right fifth finger.

At a November 1990 VA examination, the veteran complained of 
difficulty in wearing a glove in cold weather because of the 
fibrous ankylosis of the little finger.  The little finger 
had a tendency to interfere with some work functions because 
of its position.  Examination revealed a Z-plasty type scar 
over the palmar surface of the hand along the course of the 
metacarpal and extending up into the wrist.  Fibrous 
ankylosis of 90 degrees existed at the interphalangeal joint.  
Grip and grasp were normal.  The diagnosis was laceration, 
right little finger, with tendon involvement, postoperative 
with ankylosis and ulnar digital nerve involvement, severe, 
symptomatic.

Private medical records dated from April 1992 to November 
1997 reflect ongoing treatment for the veteran's right finger 
disability.  November 1995 X-rays revealed an apparent 
flexion contracture of the right fifth finger, and post-
traumatic deformity head of the right third metacarpal.

The veteran underwent another VA examination in March 1997.  
He indicated that his finger was causing him difficulty in 
performing some work functions.  There was numbness on the 
lateral area of the palmar hand and the small fingers, absent 
pinprick and sharp object sensation along the palmar area and 
laterally of that finger and the hand.  There was also a scar 
noted from the distal area of the fifth finger coursing along 
the fifth metacarpal joint area down to the wrist joint.  
Color photographs of the veteran's right hand were included.  
The veteran indicated that he was right handed.  Physical 
examination revealed range of motion of the right wrist as 
follows: dorsiflexion to 65 degrees with pain, 55 degrees 
without pain; palmar flexion of 70 degrees with pain, 60 
degrees without pain; ulnar deviation of 35 degrees with 
pain, 30 degrees without; and radial deviation of 10 degrees 
with pain, 5 without.  Gripping of the four fingers was done 
well with the exception of the small finger with ankylosis.  
It stayed in the flexed position, and the distal area had a 
dystrophic type of atrophy with loss of sensation to pin 
prick sensation on the palmar area and lateral area running 
on the ulnar side.  The fibrous ankylosis of the 
interphalangeal joint was 90 degrees.  The distal 
interphalangeal joint had 45 degrees flexion ankylosis.  The 
mid phalangeal joint in palmar down position had 45 degrees 
of flexion.  The base of the interphalangeal joint was 
ankylosed in the 45 degree position.  X-rays revealed 
deformity of the right fifth finger.  The diagnosis was 
little finger laceration with flexor tendon involvement, 
current status with marked ankylosis of the interdigital area 
of the fifth finger with ulnar nerve involvement which is 
severe and disfiguring, symptomatic with pain on gripping.

In September 1998, a hearing before the undersigned was held 
at the RO.  The veteran testified that he had worked since 
1983 as a maintenance worker for the Post Office.  He 
remarked that he was unable to perform all the employment 
functions required because of his finger disability.  He 
indicated that he might have to undergo surgery in the near 
future, including possibly amputation.  The veteran remarked 
that his finger disability prevented him from playing with 
and picking up his son the way he wished he could.

The RO has rated the veteran's right finger disability as 30 
percent disabling under Diagnostic Codes 5227-8516.  Under 
the provisions of Diagnostic Code 8516, complete paralysis of 
the ulnar nerve is characterized by symptoms such as a 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminencies, loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb, and 
weakened flexion of the wrist, and is evaluated as 60 percent 
disabling for the major hand, and 50 percent disabling for 
the minor hand.  Severe incomplete paralysis is evaluated as 
40 percent disabling for the major hand and 30 percent 
disabling for the minor hand.  Moderate incomplete paralysis 
is evaluated as 30 percent disabling for the major hand and 
20 percent disabling for the minor hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

As recent examinations have shown that the veteran's right 
wrist does not have full range of motion, the Board will also 
consider the veteran's disability in light of the Diagnostic 
Code relating to wrist movement.  Normal wrist joint motion 
includes a range of motion from 70 degrees of dorsiflexion 
(extension) to 80 degrees of palmar flexion.  38 C.F.R. § 
4.71, Plate I.  Limitation of motion of the wrist to less 
than 15 degrees of dorsiflexion or palmar flexion limited in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.

The Board observes that amputation of the little finger with 
metacarpal resection (more than one-half the bone) warrants a 
20 percent rating for either the major or minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (1998).  Amputation 
of the little finger without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto, warrants 
a 10 percent rating.  Extremely unfavorable ankylosis will be 
rated as amputation under Diagnostic Code 5156.

The Board finds that the veteran's little finger disability 
most closely approximates extremely unfavorable ankylosis, 
which is rated as amputation under Diagnostic Code 5156, and 
thereby warrants a rating of 20 percent.  Under 38 C.F.R. § 
4.68 (1998), the combined rating for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level.  Therefore, the rating for the veteran's 
right little finger cannot exceed 20 percent.

The Board finds that the veteran's right finger and ulnar 
nerve disability does not satisfy the criteria of incomplete 
paralysis as contemplated by Diagnostic Code 8516.  Although 
a private medical record mentioned that the veteran had post-
traumatic deformity head of the right third metacarpal, there 
has been no showing of disability associated with it.  Even 
if the veteran's disability were to be characterized as 
incomplete paralysis, it could not be more than moderate, 
because it is essentially limited in scope to the veteran's 
right little finger and wrist.  

The Board notes that examinations have revealed that the 
veteran has some limitation of motion of his right wrist, and 
the motion is accompanied by pain.  In assigning a disability 
evaluation under a diagnostic code which is based on 
limitation of motion, any functional impairment which may be 
attributed to the pain must be considered.  See generally 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§  4.40, 
4.45.

The Board finds that although the veteran's right wrist did 
not demonstrate limitation of motion to less than 15 degrees 
of dorsiflexion, or palmar flexion limited in line with the 
forearm, because of the clinically confirmed pain on 
movement, an evaluation of 10 percent should be assigned for 
the veteran's right wrist disability, with application of 
38 C.F.R. §§ 4.7, 4.40, 4.45.  However, even taking into 
account the pain on movement of the right wrist, an 
evaluation in excess of 10 percent under Diagnostic Code 5215 
and the applicable regulations is not in order.  In this 
regard, the Board notes that a 10 percent rating is the 
maximum allowable under Diagnostic Code 5215.

In sum, the Board finds that the veteran's right little 
finger and ulnar nerve disability is appropriately rated at 
the currently assigned 30 percent disability evaluation.  In 
the Board's judgment, the right wrist and finger impairment 
is simply not of a degree to warrant a higher schedulr 
evaluation under the Schedule for Rating Disabilities.  It is 
noteworthy that the veteran has no other dysfunction in his 
forearm or hand.  

The Board points out that it would be inappropriate to assign 
a rating for the neurologic; impairment and a separate rating 
for the orthopedic impairment.  The reason is that the 
neurologic impairment is very minor and, in any event, it 
would constitute pyramiding under 38 C.F.R. §4.14  This 
provision precludes rating the same manifestations under more 
than one code, and in this case the neurologic and orthopedic 
aspects involve the same anatomical region.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's right finger disability has 
resulted in frequent hospitalizations.  While the veteran's 
disability has presented some difficulties for the veteran 
while performing his duties as a maintenance worker, there 
has been no evidence presented that would classify the 
difficulties as "marked."  Therefore, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


II.  Earlier Effective Date

The veteran contends that because the RO did not previously 
consider a September 1984 VA operation report, his effective 
date for his increased rating should be the initial effective 
date of June 1, 1984.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of a claim for an increased rating will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, 
in cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of the notification, followed 
by a timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).

As noted previously, in October 1984 the RO granted service 
connection for the veteran's right finger disability, 
evaluated as 10 percent disabling, effective from June 1, 
1984.  The veteran was notified of the decision but did not 
file an appeal.  The 10 percent evaluation was confirmed in 
unappealed July 1989 and April 1991 rating decisions.

The veteran filed a claim for an increase in his rating on 
January 27, 1997.  He as furnished no information and the 
record does not show that he sought medical treatment for his 
disability in 1996.  In conjunction with his January 1997 
claim for 


an increased rating, the veteran submitted a September 1984 
VA discharge summary and operation report which revealed that 
the veteran underwent Stage II Hunter procedure of the fifth 
finger with right palmaris longus tendon graft.  It appears 
that the September 1984 VA records had not been previously 
before the RO in earlier adjudications.  The veteran 
essentially contends that the VA had the September 1984 VA 
records in its possession when it granted service connection 
in October 1984 and awarded the 10 percent disability 
evaluation.  It is argued that because of this, the veteran's 
effective date for an increased rating should be when he 
filed his original claim in June 1984.

The Board notes that the RO's decision to grant the veteran 
an increase to 30 percent was based predominantly on a March 
1997 VA examination, not the September 1984 VA records.  
Additionally, although he was duly notified of the decisions 
and of his appellate rights, the veteran chose not to appeal 
rating decisions dated in October 1984, July 1989, and April 
1991.  Further, while it is true that VA is considered to 
have constructive notice of medical records in VA's 
possession, Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
constructive notice rule as set out in Bell is not applicable 
prior to the date of the Court's decision entered in Bell.  
VA O.G.C. Prec. 12-95 (May 10, 1995).  In view of the 
foregoing, it is concluded that the date of receipt of claim 
in January 22, 1997 should be accepted as the effective date 
of the increased award.  This is the date of claim and there 
is no objective evidence of an ascertainable increase in 
severity within the one year period prior thereto.  
Accordingly, January 22, 1997, but no earlier, is the correct 
effective date for the 30 percent rating for the right finger 
disability pursuant to the applicable regulation.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for laceration, right little finger with ankylosis and ulnar 
nerve involvement, is denied.

Entitlement to an effective date prior to January 22, 1997, 
for a 30 percent evaluation for laceration, right little 
finger with ankylosis and ulnar nerve involvement, is denied.  



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 10 -


